internal_revenue_service number release date index number ----------------------------------------------- ----------------------------------- ------------------------- ----------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b03 plr-108018-18 date date legend x a b c country date ------------------------------------------------ --------------------- ---------------------------- ---------------------- ------------------------------------ ----------------------- ---------------------------------------------- ----------------------- --------- -------------------------- dear ------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of x and requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations for x to file an entity classification election to be treated as a partnership for federal_income_tax purposes plr-108018-18 the information submitted states that x was formed by a b and c under the laws of country on date a b and c are each domestic partnerships x represents that it was always the intention of a b and c to treat x as a partnership for federal tax purposes x represents that this intention was communicated to x’s legal and financial advisors however x was not informed of the need to file an entity classification election by its legal and financial advisors and x failed to prepare or file the election due to oversight and unintentional error x further represents that x a b and c consistently treated x as a partnership on their federal tax returns for all relevant tax years x now seeks relief to make a late entity classification election to be treated as a partnership for federal_income_tax purposes effective on date sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes elections are necessary only when an eligible_entity does not want to be classified under the default classification or when an eligible_entity chooses to change its classification sec_301_7701-3 provides default classification for an eligible_entity that does not make an election sec_301_7701-3 provides that unless the entity elects otherwise a foreign eligible_entity is a a partnership if it has two members and at least one member does not have limited_liability b an association if all members have limited_liability or c disregarded as an entity separate from its owner if it has a single owner that does not have limited_liability sec_301_7701-3 provides that an eligible_entity may elect to be classified other than as provided under sec_301_7701-3 or to change its classification by filing form_8832 entity classification election with the appropriate service_center under sec_301_7701-3 this election will be effective on the date specified by the entity on form_8832 or on the date filed if no such date is specified the date specified on form_8832 cannot be more than days prior to the date on which the election is filed and no more than months after the date the election is filed sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 provides that the term regulatory election includes an election whose due_date is prescribed by a regulation published in the federal_register sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic_extension of time for making certain elections sec_301_9100-3 provides the standards the plr-108018-18 commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when a taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the granting of relief will not prejudice the interests of the government based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied as a result x is granted an extension of time of days from the date of this letter to file a form_8832 with the appropriate service_center to elect to be treated as a partnership effective date a copy of this letter should be attached to the form_8832 a copy is enclosed for that purpose this ruling is contingent on a b and c filing within days from the date of this letter to the extent necessary or appropriate all required federal_income_tax returns and information returns including form_8865 return of u_s_person with respect to certain foreign_partnerships with respect to x along with any amended returns consistent with the requested relief granted in this letter except as specifically set forth above we express or imply no opinion concerning the federal tax consequences of the facts described above under any other provision of the code and the regulations thereunder in addition sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election the ruling contained in this letter is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the ruling_request it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-108018-18 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to x’s authorized representative sincerely associate chief_counsel passthroughs special industries by __________________________ richard t probst senior technician reviewer branch office of associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
